Citation Nr: 1339144	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  11-17 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for swollen and aching feet.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the residuals of a cold weather injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1971 to March 1973.  The Veteran also had service in the Army National Guard with various periods of active duty for training (ACDUTRA).  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims processing system (Virtual VA) electronic file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that some are non-duplicative of those in the paper claims file, to include evidence of the Veteran's ongoing VA treatment.  However, the RO considered those records before issuing the August 2013 supplemental statement of the case and they are also considered herein.


FINDINGS OF FACT

1.  In an April 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for swollen and aching feet because there was no record of treatment for a foot injury or condition in service and because he denied having experienced any foot trouble or swollen or painful joints when he entered the Texas Army National Guard.  The Veteran did not appeal this decision or submit new and material evidence within one year of this decision, and it was final.

2.  In an April 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for the residuals of a cold weather injury because there was no record of treatment for the residuals of cold exposure in service.  The Veteran did not appeal this decision or submit new and material evidence within one year of this decision, and it was final.

3.  Evidence received subsequent to the April 2005 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for the residuals of a cold weather injury and for swollen and aching feet.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

2.  New and material evidence has not been submitted, and the claims of entitlement to service connection for swollen and aching feet and for residuals of a cold weather injury are not reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  For claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent, 20 Vet. App. at 9-10.  VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). 

In September 2010 correspondence, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection for his claimed disorders and described the types of evidence that the Veteran should submit in support of his claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO explained in the letter that the Veteran's claims were previously denied and that the decision was final.  The RO also explained that VA needed new and material evidence in order to reopen the Veteran's claims and defined new and material evidence as evidence submitted to VA for the first time that pertained to the reasons the claims were previously denied.  The RO further explained that the Veteran's claims were previously denied because the evidence did not show that he received treatment for the residuals of a cold weather injury or swollen and aching feet during military service and that he denied having experienced any foot trouble or swollen or painful joints when he entered the Texas Army National Guard.  
      
The Board further notes that the Veteran was provided with a copy of the February 2011 rating decision, the June 2011 statement of the case, and the August 2013 supplemental statement of the case, which cumulatively included a discussion of the facts of the claims, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the Board notes that available service treatment records and post-service treatment records identified as relevant to the Veteran's claims are associated with the claims folder to the extent possible.  VA is not required to provide a compensation and pension examination or obtain a medical opinion in a claim to reopen a previously denied claim unless and until new and material evidence has been presented.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(iii).

The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that he or the VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review.  
  
Law and Analysis

The Veteran's current claims involve entitlement to service connection for swollen and aching feet and the residuals of a cold weather injury.  The RO originally denied the Veteran service connection for these disabilities in April 2005 because there was no evidence that he was treated for either disability in service and because the Veteran denied a history of foot trouble or painful joints when he entered the Texas Army National Guard in 1978.  The Veteran did not appeal these decisions or submit new and material evidence within one year of these decisions, and they are final.  The Veteran then filed an application to reopen his claims in August 2010.  

As a preliminary matter, the Board notes that these claims are based upon the same disabilities as the Veteran's previous claims, which were denied in the April 2005 rating decision that became final.  Thus, it is appropriate for the Board to consider the claims as requests to reopen the previously denied claims.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).  

If evidence is new, but not material, the inquiry ends, and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).    

Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  Where a claim is reconsidered and service connection granted, the effective date shall be the later of the date entitlement arose and the date VA received the previously decided claim.  38 C.F.R. § 3.156(c)(3).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2). 

Initially, the Board notes that it appears a NGB-Form 22 evidencing a period of National Guard service from July 1982 to August 1978 was not of record at the time of the April 2005 rating decision.  Although VA could have potentially obtained the records at the time as indicated by it requesting documents from the National Guard twice, the record is not relevant - the Veteran does not allege any foot injury during that period of service and as a service personnel record, it does not indicate any treatment for foot disorders.  Thus, the claim is considered as a claim to reopen.

The evidence of record at the time of the final April 2005 rating decision included the Veteran's service treatment records, private treatment records dated February 1997 to September 2004, the Veteran's medical examination for the Texas Army National Guard dated August 1978, and the Veteran's lay testimony.  The Veteran alleged cold and aching feet during service due to the cold winter days spent in the field while stationed in Bamburg, Germany.  He stated that he had received treatment during service.  The Veteran also reported that the feet symptoms had begun to appear more frequently, thus indicating that these symptoms had occurred since service discharge.  The STRs were silent for any foot complaints, treatment, or diagnoses.  The 1978 medical examination and report of medical history did not note any foot problems.  The Veteran denied foot problems.  The private treatment records noted various medical conditions, including treatment for mostly poorly controlled diabetes mellitus.  By 2000, the Veteran had begun to report foot symptomatology and a diagnosis of peripheral neuropathy was provided.  Later records diagnosed diabetic neuropathy.  

Since the April 2005 rating decision, the Veteran and RO supplemented the claims file with his VA treatment records and additional lay evidence from the Veteran.  The VA treatment records contain complaints of and treatment for painful, swollen, and burning feet.  The records also indicate diagnoses of diabetic neuropathy.  Further, the Veteran submitted lay statements that his foot symptoms had existed since the exposure in service.   

The Board finds that new and material evidence has not been presented.  The evidence is newly submitted to VA, but is not material as it is cumulative and redundant of the evidence of record at the time of the last prior denial of the claim.  The new evidence merely reiterates the Veteran's assertions of in-service foot symptoms and treatment, his assertions of ongoing foot symptoms, and contains diagnoses of diabetic neuropathy and evidence of medical treatment for foot symptoms.  Nothing in the evidence submitted addresses unestablished facts necessary to establish the claim - the presence of a causal relationship between the present condition and service or any additional information regarding his allegations of in-service incurrence.  Accordingly, for all of the above reasons, the Veteran's claim is not reopened.

Therefore, the Board finds that the factual and legal status of the claims is essentially the same as they were in 2005.  There is no new evidence to indicate that the Veteran was treated for swollen and aching feet or the residuals of a cold weather injury in service.  The only evidence prior to March 2005 showing that the Veteran was treated for these disabilities in service was his own statements about serving in cold weather and being treated in Bamberg, Germany.  Any evidence he submitted is merely redundant and cumulative of that evidence.  Accordingly, the Board finds that the evidence received subsequent to April 2005 is not new and material and does not serve to reopen the claims for service connection for swollen and aching feet and the residuals of a cold weather injury.
 

ORDER

New and material evidence has not been presented, and the claim of entitlement to service connection for swollen and aching feet is not reopened. 

New and material evidence has not been presented, and the claim of entitlement to service connection for the residuals of a cold weather injury is not reopened.




____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


